FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHARLES FRANKLIN MURDOCH, Jr.,        
              Petitioner-Appellant,
                                             No. 05-55665
                v.
                                               D.C. No.
ROY CASTRO, Warden; BILL                    CV-99-06900-
LOCKYER, Attorney General,                      RSWL
Attorney General of the State of
                                               ORDER
California,
            Respondents-Appellees.
                                      
                    Filed October 9, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             14565
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.